o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-120414-10 number release date uil the honorable stephanie herseth sandlin member u s house of representative sec_121 fourth avenue sw suite aberdeen sd attention ---------------- dear congresswoman herseth sandlin i am responding to your letter dated date on behalf of a constituent who asked about qualifying for the first-time_homebuyer credit for a house she is having built off-site due to recent floods however she cannot place the house on her land before the date deadline to qualify for the first-time_homebuyer_tax_credit she asked if an exception to this deadline is available if due to the floods the county in which her land is located were a presidentially-declared disaster_area first-time homebuyers and long-time residents of the same principal_residence may qualify for a refundable tax_credit for the purchase of a principal_residence sec_36 of the internal_revenue_code the code to qualify for the credit a taxpayer must complete the purchase of a home before date or before date if the taxpayer enters into a binding contract before date to purchase the home before date sec_36 of the code if the taxpayer constructs the residence the date that the taxpayer first occupies the residence is treated as the purchase date sec_36 of the code these deadlines apply regardless of whether the home is located in a presidentially-declared disaster_area conex-120414-10 i hope this information is helpful if you have any questions please contact me or -------------------------------- at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
